Wood, J., (after stating the facts). First. It appears that appellee Lake “was offered $300 a year for it if he would deliver the place that 'Combs (appellant) holds with the lands, so that the ferry could be put in and operated from that place.” Appellee could get $300 a year for it. Hence he testified that it was worth $300 per year. After the statement of this fact the jury could draw the conclusion as well as appellee that the usable value of the land for ferry purposes was $300 per year. But it was not error, at least not prejudicial error, for him to state that it was worth $300 a year to operate a ferry from, after he had given in evidence the fact which, if believed, showed that it would have yielded its owners that sum. One of the conditions on which the opinions of nonexpert witnesses is received is “that the facts upon which the witness is called upon to express his opinion are such as men in general are capable of comprehending and understanding.” Commonwealth v. Sturtivant, 117 Mass. 122, 137, approved by this court in Little Rock Traction & Electric Co. v. Nelson, 66 Ark. 494, 498. The testimony objected to did not come within the familiar rule excluding evidence that is the mere opinion of the witness as to the amount of damages sustained to person or property. Little Rock Ry. Co. v. Hogins, 47 Ark. 497; Sedgwick on Damages, pp. 158, 159, and cases cited in appellant’s brief. This is not a case where one is seeking to recover damages for personal injuries or for injuries to property. But it is a case merely of showing the usable value of land, and the witness may give his opinion of what that value is, basing it upon statement of facts, as was done in the case at bar, to justify the opinion. It is rather the case of where there is no room to measure the damages except in one way, i. e., whát the land was worth for the uses to which it was adapted. The opinions of witnesses having knowledge of the particular subject are generally held admissible on questions of value.” Sutherland on Damages, § 843, p. 2511. See also § 654. See also St. Louis, I. M. & S. Ry. Co. v, Brooksher, 86 Ark. 91. Second.- The instructions given show that the court comprehended the only issue that the former opinion of this court remanded to it for trial, and correctly submitted that issue to the jury. Under the evidence, it was a jury question, and there was evidence to sustain the verdict in the sum rendered. Finding no prejudicial error, the judgment must be affirmed.